257 S.C. 112 (1971)
184 S.E.2d 446
William N. GEIGER, Respondent,
v.
CAROLINA POOL EQUIPMENT DISTRIBUTORS, INC., Appellant.
19304
Supreme Court of South Carolina.
November 1, 1971.
Messrs. F. Barron Grier, III, of Nelson, Mullins, Grier & Scarborough, and Thomas H. Curlee, Jr., of Lourie & Draine, Columbia, for Appellant.
*113 T. Patton Adams, Esq., of Graydon & Suber, Columbia, for Respondent.
Messrs. R. Bruce Shaw, of Nelson, Mullins, Grier & Scarborough, and Thomas H. Curlee, Jr., of Lourie & Draine, Columbia, for Appellant, in Reply.
November 1, 1971.
Per Curiam.
This is an appeal from an order denying a motion for summary judgment. The motion was made pursuant to *114 Circuit Court Rule 44, as amended. Respondent's contention that the order is not directly appealable is sustained.
An order denying a motion for summary judgment is an interlocutory decision and not directly appealable. The following from 4 Am. Jur. (2d) Appeal and Error, Section 104. p. 622, states the foregoing general rule and the reasons underlying it:
"However, the prevailing view seems to be that the denial of a motion for summary judgment is an interlocutory decision only and therefore not directly appealable, since such a denial is not an adjudication on the merits against the movant and he is not thereby foreclosed from the possibility of prevailing in the case when the facts are developed, * * *."
An annotation on the subject may be found in 15 A.L.R. (3d) 899.
Appeal dismissed.